DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed 13 January 2022 (hereafter the “1/13 Reply”) has been entered.  
Claims 178-201 remain pending, with Claims 193-201 withdrawn from consideration as directed to non-elected inventions.

Information Disclosure Statement
The two (2) information disclosure statements filed March 30, 2021 (one of 13 pages and one of 7 pages) contain duplicate citations of U.S. Patent and Published Application documents that have been lined thru in the shorter IDS (of 7 pgs).  An example of a duplicated citation is US 2009/0264300 A1.  
Foreign patent, and non-patent literature, documents that were not provided with the March 30, 2021 submissions (but cited on the shorter IDS of 7 pgs) have also been lined thru because of failure to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  

Specification
The submissions filed 18 June 2021 include three (3) copies of the specification of 226, 225, and 224 pages.  The 226 page copy contains marked-up changes on page 1, although it is not indicated as a “marked up copy”.  A comparison of pages 1 in the 226 page and 225 page copies suggests that latter to be a “clean” copy (with changes incorporated) of the former, although the 225 page copy is not indicated as a “clean copy”.  A comparison of pages 1 in the 225 page and 224 page copies found that they differ at least in the “STATEMENT REGARDING SEQUENCE LISTING”.  
In light of the above, all references to the specification herein below will be to US 2021/0302431 as the published version of the specification.  

Claim Objections
Claim 178 is objected to because of the following informalities:   step (d) of Claim 178 recites “a immobilized” and “obtaining an information regarding the binding agent” (emphasis added, each of which is ungrammatical and should recite --an immobilized-- and --obtaining --.  Appropriate correction is required.

Claim Interpretation 
Each of dependent Claims 179-180 and 184 recites “prior to immobilization of the polypeptides released from the single cell on the at least one bead, the polypeptides are digested with a protease” (see lines 3-4 of Claim 179 and lines 1-3 of each of Claims 180 and 184).  The broadest reasonable interpretation of the quoted phrase includes embodiments added or endogenous to said single cell.  This is the necessary interpretation because the instant specification includes support for an added protease (see e.g. ¶0640 and Example 2 in US 2021/0302431 A1) and because cells are known in the art to include endogenous proteases.  

Claim 191 recites “wherein the steps (e) and (f) are repeated at least one more time before the step (g)” (emphasis added), which is interpreted as reciting --wherein once 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 178-192 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
Independent Claim 178 recites a step of “obtaining an information regarding the binding agent, thereby analyzing the immobilized barcoded polypeptide” (emphasis added) while dependent Claim 186 further recites “analyzing the immobilized barcoded polypeptides on the released beads further comprises determining at least partial sequences of the immobilized analyzing a plurality of the extended nucleic acid recording tags generated after transfer of information from the plurality of binding agents, thereby analyzing polypeptides” (emphasis added), where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “obtaining an information”, “analyzing”, “determining” and additional “analyzing” described above.  
To the extent that the “information” and/or “sequences” used in the steps of “obtaining an information”, “analyzing”, “determining” and additional “analyzing” described above, reflect naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid and/or protein sequences, such as those from the cells featured in the claims) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  These judicial exceptions are not integrated into a practical application because there are no steps beyond the preceding “partitioning”, “lysing”, and “releasing“ in Claim 178; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claims 178, 186 and 187 do not include additional elements that are sufficient to amount to significantly more than the JE(s) because the steps of those Claims are only directed to acts for generating or accessing (sequence) information and data for the steps 
And those prior steps in Claims 178, 186 and 187 are the routine methodology of preparing single cells for lysis and analysis of cellular proteins with binding agents as taught by Weitz et al. and Weiner as described in the prior art based rejections below.    
Accordingly, Claims 178-192 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 181-184 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection.  Claims 182-184 are included due to their dependencies from Claim 181.  
Claim 181 recites “the polypeptides are contacted with a labeling reagent that is configured to provide the polypeptides with a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags” (emphasis added; see lines 3-5 of the claim).  Thus the claimed methods include embodiments with use of a broad genus of labeling reagents as recited in the claim.  
But a review of the instant application as filed found no instance of the term “labeling reagent”.  There is, however, instances of the term “reactive coupling” in the limited contexts of a specific “(NHS) is an amine reactive coupling agent” and “amine-reactive coupling agents” (see ¶0259 and ¶0416, respectively, of US 2021/0302431 A1; see also Fig. 2B).  While these instances may support claims directed to those species, they do not support the broad genus of labeling reagents in Claim 181.  
Thus there is insufficient support for “a labeling reagent that is configured to provide [ ] a reactive coupling moiety capable of reacting with the functional moiety of the nucleic acid recording tags”.  
And so, the instant application fails to provide sufficient support for Claims 181-184, because they encompass specific subject matter that was not adequately described to demonstrate possession of the claimed method.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 178, 180-181, 183-185 and 187-188 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (WO 2015/164212 A9, published 29 October 2015; cited in IDS filed 1/13/2022) in view of Weiner (US 2013/0059741 A1; published 7 March 2013).  
As an initial matter, both documents are directed to methods of analyzing proteins in a sample as a common field of endeavor. 
Weitz et al. teach the following
“Turning now to Fig. 1, an example of one aspect of the invention is now provided. [ ] In the non-limiting example of Fig. 1, a population of cells 10 is desired to be analyzed, e.g., by sequencing their DNA, by identifying certain proteins or genes that may be suspected of being present in at least some of the cells, by determining their mRNA or transcriptome, or the like. [ ] 
The cells may first be encapsulated in a series of microfluidic droplets 40. Those of ordinary skill in the art will be aware of techniques for encapsulating cells within microfluidic droplets; [ ]. In some cases, the cells may be encapsulated at a density of less than 1 cell/droplet (and in some cases, much less than 1 cell/droplet) to ensure that most or all of the droplets have only zero or one cell present in them. Thus, as is shown in Fig. 1, each of droplets 41, 42, 43... have either zero or one cell present in them.
Also encapsulated in the droplets are oligonucleotide tags 20, present on particles 30. Particles 30 may be, for example, microparticles, and may be a hydrogel or a polymeric particle [ ] each of the oligonucleotide tags may have one or more unique sequences or "barcodes" that are present [ ]
It should be noted that according to certain embodiments of the invention, the oligonucleotide tags are initially attached to particles to facilitate the introduction of only one unique oligonucleotide tag to each droplet, as is shown in Fig. 1. [ ] as is shown in Fig. 1, the oligonucleotide tags may be cleaved or otherwise released from the particles, e.g., such that each droplet 41, 42, 43, ... contains a unique oligonucleotide tag 21, 22, 23, ... that is different than the other oligonucleotide tags that may be present in the other droplets [ ]
the cells are lysed to release nucleic acid or other materials 51, 52, 53,... from the cells. For example, the cells may be lysed using chemicals or ultrasound. The cells may release, for instance, DNA, RNA, mRNA, proteins, enzymes or the like. [ ]
Some or all of the nucleic acid or other material 51, 52, 53,... may be associated with the oligonucleotide tags present in the droplets, e.g. , by covalent binding 
[ ]
Droplet 41, 42, 43, ... may then be "burst" or "broken" to release their contents and [ ] subsequent analysis ( e.g., sequencing) of the combined pool of nucleic acids may be performed, and the source of each nucleic acid (e.g., individual cells) may be determined be determining the different oligonucleotide tags” (underlining added; see pg 9, line 11, to pg 11, line-25), 

and that 
‘[t]he particle is a microparticle in certain aspects of the invention. The particle may be of any of a wide variety of types; as discussed, the particle may be used to introduce a particular oligonucleotide tag into a droplet, and any suitable particle to which oligonucleotide tags can associate with (e.g., physically or chemically) may be used. [ ] The particle may be spherical or non-spherical” (underlining added to emphasize correspondence between “microparticle” and “bead”; see pg 22, lines 25-30).    

The above corresponds to steps (a) through (d) of Claim 178 except for “beads [comprising] a functional moiety configured to immobilize the polypeptides” in step (a), part ii); the “immobilization of the polypeptides  [ ] on the at least one bead” in step (b); and specifics within step (d), parts i) and ii).  
Regarding “beads [comprising] a functional moiety configured to immobilize the polypeptides [directly or indirectly]” in step (a), part ii), “immobilization of the polypeptides [ ] on the at least one bead” in step (b), and “analyzing” in steps (c) and (d), Weitz et al. further teach that 
“[s]ome embodiments might also be used [ ] to quantify protein substance in single cells [ ] e.g., by first treating cells with DNA-tagged antibodies, in which case the DNA tags can be similarly barcoded with a droplet-specific barcode” (underlining added; see pg 12, lines 20-23); 

and that
“Some embodiments of the invention may be used to quantify protein abundance in single cells in parallel to RNA or DNA, for example, by first treating cells with DNA-tagged antibodies, in which case one or more of the sequences or oligonucleotides on the particle or microsphere can be made complementary to the DNA tags delivered by the antibodies” (underlining added; see pg 17, lines 23-27); 

and that
“the oligonucleotide tag may comprise an antibody, e.g., that can specifically bind to a protein suspected of being present in the cell (or droplet)” (underlining added; see pg 22, lines 4-6); 

and that 
‘[t]he particles could also be functionalized so that they could have other molecules attached, such as proteins” (see pg 24, lines 4-5);  

and that 
‘[t]he particle may include antibodies or antibody fragments able to recognize certain oligonucleotide sequences present on the tags [and] different types of incorporation of nucleic acids into/onto the microspheres are possible” (see pg 46, lines 27-31).  

The teachings of complementary “sequences or oligonucleotides on the particle or microsphere” that hybridize to DNA tags of “DNA-tagged antibodies” correspond to “beads [comprising] a functional moiety configured to immobilize the polypeptides [indirectly]” in step (a), part ii), and “immobilization of the polypeptides [ ] on the at least one bead” in step (b), respectively.  For emphasis, Weitz et al.’s “sequences or oligonucleotides on the particle or microsphere” are the “nucleic acid recording tags” of steps (a) and (b) in Claim 178.  
The above also corresponds to dependent Claim 181 because each of the complementary “sequences or oligonucleotides” is “a functional moiety configured to immobilize the polypeptides [indirectly]” in step (a)ii), and each (complementary) DNA-tagged antibody that binds a target polypeptide is “a labeling reagent that is configured to provide the polypeptides with a reactive coupling moiety [i.e. complementary sequence] capable of reacting with the functional moiety” in Claim 181.  
Generally with respect to Claim 178, step (d) “analyzing”, Weitz et al. further teach that 
“[s]ome embodiments might also be used [ ] to quantify protein substance in single cells” (underlining added; see pg 12, lines 20-21); 

and that
“once the cell components in droplets have been barcoded, the droplets can be broken or burst and the sample can be processed, e.g., in bulk, for applications such as high-throughput sequencing. After sequencing, the data may be split, in certain embodiments, according to the DNA barcodes thus providing information about the type, sequence, molecule count, origin of nucleic acids and/or proteins of interest, or the like” (underlining added; see pg 17, lines 27-33); 

and that
“the droplets may also contain one or more DNA-tagged antibodies, e.g., to determine proteins in the cell, e.g., by suitable tagging with DNA. Thus, for example, a protein may be detected in a plurality of cells as discussed herein, using DNA-tagged antibodies specific for the protein” (underlining added; see pg 29, lines 25-28);

and that
“[c]haracteristics determinable with respect to the droplet and usable in the invention can be identified by those of ordinary skill in the art. Non-limiting examples of such characteristics include [ ] concentration of a substance, such as a biological substance (e.g., a protein, a nucleic acid, etc.)” (underlining added; see pg 30, lines 13-18).


“’analyzing’ the macromolecule means to quantify, characterize, distinguish, or a combination thereof, all or a portion of the components of the macromolecule. For example, analyzing a peptide, polypeptide, or protein includes determining all or a portion of the amino acid sequence (contiguous or non-continuous) of the peptide” (see ¶0337 in US 2021/0302431 A1).

Weitz et al. do not teach the specifics of step (d), parts i) and ii), in Claim 178.  Neither do they teach the features of Claim 187.  However, Weitz et al. do teach that 
“those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention. [ ] Those skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific embodiments of the invention described herein” (pg 84, lines 13-23).

Regarding Claims 180 and 184, Weitz et al. teach lysis of cells with “proteases” or “proteinase K” as “a cell lysis reagent” to “cause the cell to release its contents, e.g., [ ] proteins, enzymes” (see pg 26, line 33, to pg 27, line 13).  A skilled artisan would recognize that the “proteases” or “proteinase K” would necessarily also digest released proteins and enzymes prior to inactivation of the “proteases” or “proteinase K”.  
Regarding Claim 183
Regarding Claim 185, Weitz et al. teach creation of “at least about 100, at least about 300, at 10 least about 500, at least about 1,000, at least about 3,000, at least about 5,000, at least about 10,000, at least about 30,000, at least about 50,000, at least about 100,000 droplets” for “loading of the particles and cells” and use in cell lysis to release proteins and enzymes (see e.g. pg 26, line 8, to pg 27, line 13).
Regarding Claim 178, step (d), part i), and Claim 187, Weiner teaches use of an “scFvB” in solution as a binding agent for a “Target protein” (see e.g. Fig. 1 and pg 2, ¶0009) and “scFv1”, “scFv2” and “scFv3” as second binding agents for Antigens 1, 2 and 3, respectively (see e.g. Fig. 5 and pg 2, ¶0013).  
And regarding Claim 178, step (d), part ii), Weiner teaches a second binding agent as comprising an attached “DNA tag B” (see e.g., “ZipCodeB” in Fig. 1) which is hybridized to a bead attached “DNA tag B” (see e.g. Fig. 2 and pg 2, ¶0010) followed by “transferring of the ZipCode and A’ complementary sequence present in the oligonucleotide tag to a bead” (see e.g. pg 2, ¶0011, and Fig. 3) and steps (e) “extending”, (f) “amplifying” and (g) “detecting the presence of said amplicon [ ] wherein the presence [ ] indicates the presence of said unique target [protein] in said sample” in their claim 1 (see e.g. pgs 22-23, claims 1, 3, 5 and 6).  Weiner’s step of “detecting” corresponds to “obtaining an information regarding the binding agent” as recited in Claim 178, step (d), part ii).
Regarding Claim 188, Weitz et al. teach decoding “nucleic acid sequencing” (see e.g. their claim 2) and “by DNA sequencing” (see e.g. Fig. 6 and ¶¶0014 and0074).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. by (A) modifying their bead attached DNA tag to 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Weiner) to improve the related method (of Weitz et al.) in the same way.  

Dependent Claim 179 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 above and further in view of Shin et al. (US 2017/0196818 A1; published July 13, 2017, effectively filed as least as of June 30, 2015).  
As an initial matter, both Weitz et al. and Shin et al. relate to the encapsulation of cells as a common field of endeavor.  
The teachings of Weitz et al. and Weiner have been described above.  They do not teach encapsulating cells in droplets containing polymer-forming subunits as required in Claim 179.
Shin et al. teach “single-cell encapsulation in alginate is achieved by adsorbing calcium carbonate nanoparticles to cells prior to forming cell droplets. The method was tested on three 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. as modified by Weiner by encapsulating single cells with alginate polymers as taught by Shin et al. with the reasonable expectation of successfully expanding the method to include use of at least the cell types taught by Shin et al., along with their efficiencies, yields, and viabilities, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Shin et al. ) to improve the related method (of Weitz et al.) in the same way.  

Dependent Claim 182 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 above and further in view of Shusta et al. (US 2016/0122417 A1; published May 5, 2016, effectively filed as least as of October 29, 2015).  
As an initial matter, all three documents relate to the attachment of proteins to non-polypeptides as a common field of endeavor.  
The teachings of Weitz et al. and Weiner have been described above.  They do not teach use of click chemistry as required in Claim 182.
Shusta et al. teach immobilizing scFv- and GFP-azide proteins on surfaces by reaction “with DBCO-functionalized agarose beads in a strain promoted click chemistry reaction“ (see e.g. ¶0044).  
As explained above with respect to Claim 181, from which Claim 182 depends, Weitz et al.’s teachings of complementary “sequences or oligonucleotides” is “a functional moiety configured to immobilize the polypeptides [indirectly]” in step (a)ii), and each (complementary) DNA-tagged antibody that binds a target polypeptide is “a labeling reagent that is configured to provide the polypeptides with a reactive coupling moiety [i.e. complementary sequence] capable of reacting with the functional moiety” in Claim 181.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. and Weiner (as explained above) by substituting azide formation on target proteins for DNA-tagged antibody binding and DBCO-functionalized oligonucleotides (on the beads) to allow direct attachment of proteins to beads via click chemistry as taught by Shusta et al., with the reasonable expectation of successfully expanding the method to not be limited by available antibodies, and improving the method to use a covalent bond formed by click chemistry in place of the hybridization used by Weitz et al., without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Shusta et al.) for 

Dependent Claims 186 and 190-191 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 above and further in view of Havranek et al. (US 2014/0273004 A1; published Sept 18, 2014).  
As an initial matter, all three documents relate to protein analysis as a common field of endeavor.  
The teachings of Weitz et al. and Weiner have been described above.  They do not teach “determining at least a partial sequence” as required in Claim 186; or use of binding agents “capable of binding to a N-terminal amino acid” as required in Claim 190; or repeating steps as required in Claim 191.
Havranek et al. teach “the analysis of proteins in a sensitive and quantitative manner was developed by Mitra et al (7). This technology, referred to as Digital Analysis of Proteins by End Sequencing or DAPES, features a method for single molecule protein analysis. To perform DAPES, a large number (ca. 109) of protein molecules are denatured and cleaved into peptides. These peptides are immobilized on a nanogel surface applied to the surface of a microscope slide and their amino acid sequences are determined in parallel using a method related to Edman degradation. Phenyl isothiocyanate (PITC) is added to the slide and reacts with the N-terminal amino acid of each peptide to form a stable phenylthiourea derivative. Next, the identity of the N-terminal amino acid derivative is determined by performing, for example, 20 rounds of antibody binding with antibodies specific for each PITC-derivatized N-terminal amino acid, detection, and stripping. The N-terminal amino acid is removed by raising the temperature or lowering pH, and the cycle is repeated to sequence 12-20 amino acids from each peptide on the slide” (see ¶0006).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. and Weiner (as explained above) to apply the method to N-terminal sequencing of bead bound target proteins by (A) derivatizing N-terminal amino acids with PITC, before use of a second binding agent (of Weiner), and (B) substituting antibodies specific for each PITC-derivatized N-terminal amino acid for the second binding agent with retention of Weiner’s different “ZipCodes” for each pf the 20 antibodies, followed by (C) repeating the cycle, all as taught by Havranek et al. with the reasonable expectation of successfully expanding the method to perform N-terminal sequencing without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements (e.g. derivatization with PITC and repeating cycles with the method of Weitz et al. and Weiner) according to known methods (of Havraneck et al.) to yield predictable results; simple substitution of one known element (20 antibodies of Havranek et al.) for another (antibodies of Weiner) to obtain predictable results; and simple use of known techniques (of Havranek et al. ) to expand and improve the related method (of Weitz et al. and Weiner) in the same way.  

Dependent Claim 189 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 above and further in view of Gloeckner et al. (US 2016/0032379 A1; published Feb. 4, 2016).  
As an initial matter, all three documents relate to the preparation and use of beads with attached functional moieties as a common field of endeavor.  
The teachings of Weitz et al. and Weiner have been described above.  
Additionally, Weiner teaches use of “bridge amplification” to amplify sequences on their oligonucleotide tags (see e.g. Fig. 4, which depicts a portion of a bead surface, as well as pg 2, ¶0012, and pg 12, ¶0077).  
Weitz et al. and Weiner do not teach separation of their nucleic acid tags by “at least 50 nm” as required in Claim 189.
Gloeckner et al. teach that with respect to bridge amplification “where individual nucleic acid molecules each contain individual templates, the spacing between the surface attachment points for the molecules can be, for example, at most about 500 nm, 100 nm, 50 nm, 10 nm, 5 nm, 1 nm or lower” (see ¶0058). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. and Weiner (as explained above) to space the bead attachment locations of the DNA tags (as taught by Weiner) to be about 500 nm or 100 nm or at distances in between as taught by Gloeckner et al. with the reasonable expectation of successfully performing the method with use of bridge amplification as taught by Weiner without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements (e.g. spacing of attached DNA tags in the method of Weitz et al. and Weiner) according to known methods (of Gloeckner et al.) to yield predictable results; simple substitution of one known element (beads with specific spacing of attached DNA tags) for another (beads of Weitz et al. and Weiner) to obtain predictable results.    

Dependent Claim 192 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. and Weiner as applied to Claims 178, 180-181, 183-185 and 187-188 above and further in view of Nguyen et al. (US 10,590,407 B2; published March 17, 2000, effectively filed at least as of March 24, 2015).  
As an initial matter, all three documents relate to the attachment of proteins to other proteins (such as antibody to antigen attachment in Weitz et al. and Weiner, and polypeptide to polypeptide ligation in Nguyen et al.) as a common field of endeavor.  
The teachings of Weitz et al. and Weiner have been described above.  They do not teach use of a protein ligase to attach a target polypeptide to a bead as required in Claim 192.
As explained above with respect to Claim 181, Weitz et al.’s teachings of complementary “sequences or oligonucleotides” is “a functional moiety configured to immobilize the polypeptides [indirectly]” in step (a)ii), and each (complementary) DNA-tagged antibody that binds a target polypeptide is “a labeling reagent that is configured to provide the polypeptides with a reactive coupling moiety [i.e. complementary sequence] capable of reacting with the functional moiety” in Claim 181.  
Nguyen et al. teach that “butelase 1 is able to mediate intermolecular peptide ligation” and that 
“the N-terminal specificity of an acceptor nucleophile, KALVINHV (SEQ ID NO:122) was used as a model peptide and evaluated its ligation efficiency with XIGGIR (X=any one of the 20 naturally occurring amino acids (G,A,V,L,I,F,Y,W,H,R,K,S,T,D,E,N,Q,P,C,M); SEQ ID NO:123). The reactions were performed in the presence of 0.1 mM butelase 1, 50 mM KALVINHV (SEQ ID NO: 122) and 1 mM XIGGIR (SEQ ID NO: 123). Butelase 1 efficiently mediated the intermolecular peptide ligation with broad specificity, accepting most natural amino acids at the P1″ position except for Pro and acidic amino acids such as Asp and Glu (FIG.15 a). The ligation yields reached 60-80% within 10 min of incubation for most peptides with <5% hydrolysis of the asparaginyl bond observed” (see col. 25, lines 12-49).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Weitz et al. and Weiner (as explained above) by (A) substituting the acceptor nucleophile KALVINHV for the complementary “sequences or oligonucleotides” on the beads (of Weitz et al.), and (B) substituting butelase 1 activity for DNA-tagged antibody binding (of Weitz et al.) to allow direct attachment of proteins to beads via intermolecular protein ligation as taught by Nguyen et al., with the reasonable expectation of successfully expanding the method to not be limited by available antibodies, and improving the method to use a covalent bond formed by ligation in place of the hybridization used by Weitz et al., without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Nguyen et al.) for others (of Weitz et al.) to obtain predictable results; and simple use of known techniques (of Shusta et al.) to improve the related method (of Weitz et al.) in the same way.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 178-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 93 and 140 as well as dependent claims 2-4, 22, 178-184 (filed 12 Nov 2021) of copending Application No. 16/098,436 (reference application), in view of Weitz et al., Shusta et al., Havranek et al., Gloeckner et al., and Nguyen et al. (all as cited above).
As an initial matter, the instant application is a Continuation of the reference application.  
The correspondence of instant Claim 178 to claims of the reference application includes the following:  
“Claim 178.   A method for analyzing polypeptides of a single cell from a sample comprising a population of cells, the method comprising the following steps: 
(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and

wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to immobilize the polypeptides [see step (q) of reference application claims 181-182 and steps (q) and (r) of claim 183];
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded polypeptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags [see step (a) of reference application claims 1, 93 and 140; and claims 22 and 181-183 for “polypeptide”];
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads; and
(d) analyzing the immobilized barcoded polypeptides on the released beads, wherein analyzing comprises: 
(i) contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides [see step (b) of reference application claims 1, 93 and 140]; 
(ii) following binding of a binding agent from the plurality of binding agents to a immobilized barcoded polypeptide, obtaining an information regarding the binding agent [see step (c) of reference application claims 1, 93 and 140], 
thereby analyzing the immobilized barcoded polypeptide of the single cell [see step (f) of reference application claims 1 and 93 as well as step (g) of claim 140]
Regarding instant Claims 178-181 and 183-185, the claims of the reference application do not teach encapsulation of single cells into partitions and cell lysis to release polypeptides that are used as analytes in the claims.  
But those missing elements are taught by Weitz et al. as described above.  And like Weitz et al., step (r) of each of claims 181-182 as well as step (u) of Claim 183 (in the reference application) teaches fragmenting polypeptides, which corresponds to instant Claims 179-180 and 184.  
Regarding instant Claim 182, the claims of the reference application do not teach use of click chemistry.  
But that missing element is taught by Shusta et al. as described above. 
Regarding instant Claims 186 and 190, the claims of the reference application do not teach determining partial sequence information or binding to an N-terminal amino acid.  
But that missing element is taught by Havranek et al. as described above. 
Regarding instant Claims 187-188 and 191, the requirements therein are taught by steps (d) and (e) of claims 1 and 93 as well as steps (d) through (f) of claim 140 in the reference application.  
Regarding instant Claim 189, the claims of the reference application do not teach spacing apart by at least 50 nm.  
But that missing element is taught by Gloeckner et al. as described above. 
Regarding instant Claim 192, the claims of the reference application do not teach use of protein ligase.  
But that missing element is taught by Nguyen et al. as described above. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Weitz et al., Shusta et al., Havranek et al., Gloeckner et al., and Nguyen et al. with the reasonable expectation of successfully practicing the method with the advantages of those features as taught by each reference without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claims 178-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 178 and dependent claims 179-197 (filed 29 Oct 2021) of copending Application No. 17/460,138 (reference application), in view of Weitz et al., Shusta et al., Gloeckner et al., and Nguyen et al. (all as cited above).
As an initial matter, the reference application is a Continuation of the instant application.  
The correspondence of instant Claim 178 to claims of the reference application includes the following:  
“Claim 178.   A method for analyzing polypeptides of a single cell from a sample comprising a population of cells, the method comprising the following steps: 
(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
[see step (q) of reference application claim 179 and step (q) of claim 181 as well as claims 182 and 187];
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded polypeptides is associated with a nucleic acid recording tag of the plurality of nucleic acid recording tags [see step (a) of reference application claim 178; and claim 191 for “polypeptide”];
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads [see claim 180 of the reference application]; and
(d) analyzing the immobilized barcoded polypeptides on the released beads, wherein analyzing comprises: 
(i) contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides [see step (b) of reference application claim 178]; 
(ii) following binding of a binding agent from the plurality of binding agents to a immobilized barcoded polypeptide, obtaining an information regarding the binding agent [see step (c) of reference application claim 178], 
thereby analyzing the immobilized barcoded polypeptide of the single cell [see step (d) of reference application claim 178].” 
Regarding instant Claims 178-181 and 183-185, the claims of the reference application do not teach encapsulation of single cells into partitions and cell lysis to release polypeptides that are used as analytes in the claims.  
But those missing elements are taught by Weitz et al. as described above.  And like Weitz et al., step (s) of claim 179 and step (u) of claim 181 (of the reference application) teach fragmenting polypeptides, which corresponds to instant Claims 179-180 and 184.  
Regarding instant Claim 182, the claims of the reference application do not teach use of click chemistry.  
But that missing element is taught by Shusta et al. as described above. 
Regarding instant Claim 186, claim 188 of the reference application teaches determining partial sequence information of a polypeptide.  
Regarding instant Claims 187-188, the requirements therein are taught by claims 195-196 of the reference application.  
Regarding instant Claim 189, the claims of the reference application do not teach spacing apart by at least 50 nm.  
But that missing element is taught by Gloeckner et al. as described above. 
Regarding instant Claims 190-191, claims 192-197 of the reference application teach determining partial sequence information or binding to an N-terminal amino acid.  
Regarding instant Claim 192, the claims of the reference application do not teach use of protein ligase.  
But that missing element is taught by Nguyen et al. as described above. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Weitz et al., Shusta et al., Gloeckner et al., and Nguyen et al. with the 
This is a provisional nonstatutory double patenting rejection.

Claims 178, 185, 187 and 190 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 and dependent claims 2, 6, 9, 13-14, 17, 21-22, 24-25, 28, 31-32 and 299 (filed 8 May 2020) of copending Application No. 16/760,029 (reference application), in view of Weitz et al. 
The correspondence of instant Claim 178 to claims of the reference application includes the following:  
“Claim 178.   A method for analyzing polypeptides of a single cell from a sample comprising a population of cells, the method comprising the following steps: 
(a) partitioning cells of the population of cells into a plurality of compartments, wherein
i) a single cell comprising polypeptides and at least one bead from a plurality of beads are comprised within a single compartment; and
ii) each bead of the plurality of beads comprises a plurality of nucleic acid recording tags attached thereto, 
wherein each nucleic acid recording tag of the plurality of nucleic acid recording tags comprises a barcode specific for each compartment and a functional moiety configured to immobilize the polypeptides [see step (q) of reference application claim 179 and step (q) of claim 181 as well as claims 182 and 187];
(b) lysing cells in the compartments and allowing immobilization of the polypeptides released from the single cell on the at least one bead comprised within the single compartment, thereby generating at least one bead comprising immobilized barcoded polypeptides of the single cell, wherein each of the immobilized barcoded [see step (a) of reference application claim 1, wherein a polypeptide is associated with a recording tag];
(c) releasing the beads comprising the immobilized barcoded polypeptides from the plurality of compartments and pooling the released beads; and
(d) analyzing the immobilized barcoded polypeptides on the released beads, wherein analyzing comprises: 
(i) contacting the immobilized barcoded polypeptides with a plurality of binding agents capable of binding to the immobilized barcoded polypeptides [see step (c) of reference application claim 1]; 
(ii) following binding of a binding agent from the plurality of binding agents to a immobilized barcoded polypeptide, obtaining an information regarding the binding agent [see step (d)(d1) of reference application claim 1], 
thereby analyzing the immobilized barcoded polypeptide of the single cell [see step (d)(d2) of reference application claim 1].” 
Regarding instant Claim 178, the claims of the reference application do not teach encapsulation of single cells into partitions and cell lysis to release polypeptides that are used as analytes in the claims.  
But those missing elements are taught by Weitz et al. as described above.  
Regarding instant Claim 185, claim 24 of the reference application teaches use of a plurality of polypeptides.  
Regarding instant Claims 187 and 190, the requirements therein are taught by claim 9 of the reference application.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of the claims of the reference application to include the features as taught by Weitz et al. with the reasonable expectation of successfully practicing the 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635